 Case 1:21-mj-03533-LFL Document 1 Entered on FLSD Docket 08/05/2021 Page 1 of 5
                      21-MJ-3533-LOUIS
      KS

Aug 5, 2021

       Miami
Case
   Case
     1:21-mj-03533-LFL
        8:21-cr-00245-MSS-SPF
                        Document
                               Document
                                 1 Entered
                                         1 on
                                           Filed
                                              FLSD
                                                 07/28/21
                                                    Docket Page
                                                           08/05/2021
                                                                2 of 5 PageID
                                                                        Page 22of 5
Case
   Case
     1:21-mj-03533-LFL
        8:21-cr-00245-MSS-SPF
                        Document
                               Document
                                 1 Entered
                                         1 on
                                           Filed
                                              FLSD
                                                 07/28/21
                                                    Docket Page
                                                           08/05/2021
                                                                3 of 5 PageID
                                                                        Page 33of 5
Case
   Case
     1:21-mj-03533-LFL
        8:21-cr-00245-MSS-SPF
                        Document
                               Document
                                 1 Entered
                                         1 on
                                           Filed
                                              FLSD
                                                 07/28/21
                                                    Docket Page
                                                           08/05/2021
                                                                4 of 5 PageID
                                                                        Page 44of 5
Case 1:21-mj-03533-LFL
   Case                 Document
        8:21-cr-00245-MSS-SPF    1 Entered
                               Document  1 on FLSD
                                           Filed    Docket Page
                                                 07/28/21  08/05/2021   Page 55of 5
                                                                5 of 5 PageID
